Case: 20-40185       Document: 00516002164            Page: 1      Date Filed: 09/02/2021




              United States Court of Appeals
                   for the Fifth Circuit                                 United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                     No. 20-40185                        September 2, 2021
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

   United States of America,

                                                                   Plaintiff—Appellee,

                                           versus

   Marcos Antonio Cisneros-Silva,

                                                               Defendant—Appellant.


                    Appeal from the United States District Court
                        for the Southern District of Texas
                                No. 1:19-CR-864-1


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Marcos
   Cisneros-Silva has moved to withdraw and has filed a brief per Anders v.
   California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
   Cir. 2011). Cisneros-Silva has not filed a response.


          *
              Pursuant to 5th Circuit Rule 47.5, the court has determined that this opin-
   ion should not be published and is not precedent except under the limited circumstances
   set forth in 5th Circuit Rule 47.5.4.
Case: 20-40185     Document: 00516002164          Page: 2   Date Filed: 09/02/2021




                                   No. 20-40185


         We have reviewed counsel’s brief and the relevant portions of the
   record. We concur with counsel’s assessment that the appeal presents no
   nonfrivolous issue for appellate review. Accordingly, the motion to withdraw
   is GRANTED, counsel is excused from further responsibilities herein, and
   the appeal is DISMISSED. See 5th Cir. R. 42.2.




                                        2